Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) and Species (Figures 1-12) in the reply filed on 12/15/2021 is acknowledged. In the reply, Applicant indicated that claims 1-16 encompass elected Species 1. Claims 17-20 are withdrawn from consideration.

Specification
The abstract of the disclosure is objected to because the term “comprising” should not be used in the abstract. Examiner suggests replacing "comprising" with "including".  Correction is required.  See MPEP § 608.01(b).

Information Disclosure Statement
Since this application is a continuation of US Application 15/335,379, the examiner has considered the information provided in the parent application (per MPEP 609.02). Should applicant desire the information to be printed on any patent issuing from this application, a new listing of the information must be separately submitted.

Drawings
The drawings are objected to because Figures 1-12 lack sufficient clarity due to the darkness of the shading (e.g. the details of elements 36, 37, 55, 40, 34, 37, 42, etc. are unclear).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rendered indefinite by the limitation “a rigid elongate hemispheric chamber” since it is unclear if the rigid elongate hemispheric chamber is the same structure as the “elongate hemispheric 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Medina (US 2006/0226040) in view of Wang (US 2010/0044259) and Xin et al. (US 2017/0023985).
Regarding claim 1, Medina discloses a composite case (10 in Fig. 3) capable of holding a computing device, comprising: a first portion (at 30) capable of protecting and detachably connecting to a display portion of a computing device; a second portion (at 40) capable of protecting and detachably connecting to an input device portion of a computing device, wherein the case is capable of holding a computing device having display and input device portions detachably connected to each other through 
Regarding the elongate chamber of the hinge cover being hemispheric, Xin teaches it is well known in the art for a computing device (electronic device shown in Figs. 3, 9 and 20) to have a hinge unit which has a hemispheric shape when the computing device is in its closed configuration (See Figs. 3 and 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the case of Medina with a computing device having a hemispheric hinge unit as taught by Xin in order to protect the computing device. Furthermore, since the hinge cover portion (50) of Medina stretches to conform to the shape of the hinge unit disposed therein ([0033]), the hinge cover portion chamber would take the same hemispheric shape as the hinge unit disposed therein. 
Regarding the perimetral fasteners, Wang teaches a case (2 – See Figs. 2-4) for a computing device, comprising: a first portion (32) having one or more perimetral fasteners (422) disposed on edges of the first portion; a second portion (31) having one or more perimetral fasteners (421) disposed on edges of the second portion and a hinge cover portion (portion at 33), wherein a protective shell is formed between the first and second portions when the first and second portions are joined at the 
Regarding claim 2, Medina discloses the first portion further comprises: a resilient portion (60) dimensioned to detachably receive perimetral edges of a display portion of a computing device; and a rigid portion (panel 40 is considered to be rigid as it has at least a small degree of rigidity) capable of being detachably coupled to a rear surface of a display portion of a computing device, the rigid portion being impact resistant and dimensioned to shield a rear surface of the display portion (at least to a small degree).
Regarding claim 3, the case of Medina-Xin-Wang is fully capable of containing a computing device with impact resistant corners formed with the rear surface of the computing device. 
Regarding claim 4, Medina discloses a series of elongated channels (see channels running from left to right at the left side of 40 in Fig. 3) extended along the chamber between lateral edges of the second portion; and a plurality of fastener tabs extended from a lower edge of the chamber to upper and lower surfaces of the second portion.
Regarding claim 5, Medina discloses the second portion is substantially rigid (panel 40 is considered to be substantially rigid as it has at least a small degree of rigidity) and the hinge cover is resilient (at portions 52/54/56 in Fig. 2); wherein the second portion include a plurality of receivers (portion of 40 that accommodates portions 52/54/56 of the hinge cover in Fig. 2) spaced a predetermined distance apart and formed from cutouts of the second portion along a rear edge of the 
Regarding claim 6, Medina-Xin-Wang discloses the elongate hemispheric chamber is rigid (50 of Medina is considered to be rigid as it has at least a small degree of rigidity) extends between lateral edges of the second portion of the case, the rigid elongate hemispheric chamber being operable to axially align with and receive a hinge cover portion; a gap for moving between open and closed states between the multi-pivot hinge of a computing device and the chamber when the hinge cover portion is secured to the multi-pivot hinge;35325715v1 3 Application No. 15/335,379 Docket No.: UAG22Reply to Restriction Requirementa resilient fastener tab (portion of 50 which contacts 40 in Fig. 6) extending from a lower portion of the chamber for connecting the hinge cover portion to a recess on a lower surface of the second portion of the base (See Fig. 6), the tab extended between opposite lateral edges of the second portion, and being substantially planar to the recess on the lower surface of the second portion (recess formed between the left-most edge of 40 and the left-most edge of 42 in Fig. 6).
Regarding claim 14, an axis of rotation of the hinge cover portion of Medina-Xin-Wang can be co- extensive to a hinge axis of an armadillo hinge assembly type multi-pivot hinge unit (depending on the specific computing device held therein).
Regarding claim 15, Medina-Xin-Wang discloses when the first portion is detachably coupled to a display portion, the first portion is capable of providing impact resistance to the display portion regardless of whether the second portion is detachably coupled to an input device portion or the first portion.
Regarding claim 16, Medina discloses perimetral edges of the first portion extend away from a rear support surface and terminate in a flexible inwardly extending lip (portion of 60), the lip operable to flex outwards and securely retain the display portion of the computing device; and 35325715v1 5Application No. 15/335,379 Docket No.: UAG22Reply to Restriction Requirementwherein the lip is thicker than the portion of the perimetral edge extending away from the rear support surface.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Medina (US 2006/0226040) in view of Wang (US 2010/0044259) and Xin et al. (US 2017/0023985) applied to claim 6 above, further in view of McBroom (US 2013/0214661). 
Regarding claim 7, as described above, Medina-Wang-Xin discloses the claimed invention except for the specifics of the fastener tab. However, McBroom teaches a protective case (10) comprising a first portion (14) and a second portion (12) connected to one another at a hinge portion, wherein the hinge portion has a fastener tab (at 16) comprising: a first portion (portion between 18 and 14D in Fig. 2A) at least partially surrounding an outer surface of the hinge; and a second portion (portion 16 between 18 and 18 in Fig. 2A) pivotally attached to the first portion along an edge axially aligned with the chamber, the second portion being operable to be substantially planar and connected to the recess (20) of the second portion of the case, for the purpose of allowing the case to form an inclined stand for the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the case of Medina-Wang-Xin with the fastener tab arrangement as taught by McBroom in order to allow the case to allow the case to be held at an inclined position.
Regarding claim 8, Medina discloses the first and second portion are formed from a shared outer grip inducing surface.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Medina (US 2006/0226040) in view of Wang (US 2010/0044259) and Xin et al. (US 2017/0023985) applied to claim 6 above, further in view of Anderson (US 5,263,423).
Regarding claim 9, as described above, Medina-Wang-Xin discloses the claimed invention except for the retention band. However, Anderson teaches a computing device holding element (10) comprising a retention band (42) proximate the rear side of the holding element which corresponds to 
Regarding claim 10, the retention band of Medina-Wang-Xin-Anderson is moveable and/or flexible.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Medina (US 2006/0226040) in view of Wang (US 2010/0044259) and Xin et al. (US 2017/0023985) applied to claim 6 above, further in view of Hartmann (US 2010/0314266). Medina-Wang-Xin discloses the second portion is substantially rigid (panel 40 is considered to be rigid as it has at least a small degree of rigidity) and the hinge cover is resilient; and wherein the recess of the second portion render flexible the rear edge of the second portion, but does not disclose the plurality of bulkheads. However, Hartmann teaches it is well known in the art to provide the inside surface of a housing with bulkheads (ribs 106) for the purpose of reinforcing the housing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided interior surfaces of the portions of the case (e.g. the hinge cover portion) of Medina-Wang-Xin with bulkheads (ribs) as taught by Hartmann in order to reinforce the case portions.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Medina (US 2006/0226040) in view of Wang (US 2010/0044259) and Xin et al. (US 2017/0023985) applied to claim 1 .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-13 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,849,398. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Patent ‘398 (claims 1, 13, 21 and 25) discloses the claimed subject matter.
Regarding claim 2, Patent ‘398 (claim 1) discloses the claimed subject matter.
Regarding claim 3, Patent ‘398 (claim 2) discloses the claimed subject matter.
Regarding claim 6, Patent ‘398 (claim 3) discloses the claimed subject matter.

Regarding claim 8, Patent ‘398 (claim 5) discloses the claimed subject matter.
Regarding claim 9, Patent ‘398 (claim 6) discloses the claimed subject matter.
Regarding claim 10, Patent ‘398 (claim 6) discloses the claimed subject matter.
Regarding claim 11, Patent ‘398 (claim 7) discloses the claimed subject matter.
Regarding claim 12, Patent ‘398 (claim 8) discloses the claimed subject matter.
Regarding claim 13, Patent ‘398 (claim 9) discloses the claimed subject matter.
Regarding claim 15, Patent ‘398 (claim 10) discloses the claimed subject matter.
Regarding claim 16, Patent ‘398 (claim 11) discloses the claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735